     Case 3:17-cv-02366-BAS-KSC Document 729 Filed 08/11/21 PageID.58935 Page 1 of 1



 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
 6                          SOUTHERN DISTRICT OF CALIFORNIA
 7
         AL OTRO LADO, INC., et al.,                Case No. 17-cv-02366-BAS-KSC
 8
                                      Plaintiffs,   ORDER RE: INFORMATION FOR
 9                                                  PUBLIC ACCESS TO AUGUST 31, 2021
               v.                                   SUMMARY JUDGMENT HEARING
10
         ALEJANDRO MAYORKAS, et al.,
11
                                    Defendants.
12

13           Oral argument on the parties’ cross-motions for summary judgment is set for
14     August 31, 2021. (ECF No. 725.) Mindful of the continuing risk to public health posed
15     by COVID-19, the Court hereby provides teleconference access to any members of the
16     public who wish to remotely listen to the proceedings. Interested parties can access the
17     hearing by calling the below number before 10:00 a.m. When prompted, enter the access
18     code followed by the pound sign (#).
19                            Teleconference number: (888) 557-8511
20                                      Access code: 6968297
21           All lines will be muted. Therefore, use of this remote access is reserved for the only
22     the public and counsel not intending to make an appearance. Any member of counsel
23     intending to argue at the hearing must appear in person or have received permission from
24     the Court to attend via video teleconference. (See ECF No. 727.)
25          IT IS SO ORDERED.
26

27     DATED: August 11, 2021
28

                                                    -1-
                                                                                           17cv2366
